EXHIBIT 10.5

 

March 19, 2009

 

Attention:

Board of Directors

 

 

Terra Energy & Resource Technologies, Inc.

 

 

Gentlemen:

 

This letter is intended to inform you that I elect to forfeit all 5 million
stock options which I was granted by the Company or otherwise entitled to under
my Employment Agreement, dated as of July 21, 2008, subject to and to be
effective upon the closing of my investment in the Company pursuant to the
Securities Purchase Agreement, dated as of March 19, 2009. Please acknowledge
your acceptance of this letter, and the terms herein, by signing below. This
letter will also serve as a modification of the Employment Agreement with
respect to the stock options upon the effective date and your acceptance.

 

Sincerely yours,

 

 

/s/ Alexandre Agaian

Dr. Alexandre Again

 

 

 

 

Accepted:

 

Terra Energy & Resource Technologies, Inc.

 

 

By:

/s/ Dmitry Vilbaum

Name: Dmitry Vilbaum

Title: Director

 

 

 

 

 

 